internal_revenue_service number release date index number -------------------------- ------------ ---------------- ------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp bo1 plr-148033-05 date date ------------ legend company -------------------------------------------------------------------- ----------------------------------------------------------- date date dear -------------- -------------------------- ---------------------- this letter responds to your date request for rulings on behalf of company regarding certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date and date the information submitted is summarized below company owns leases and manages residential and commercial real_estate company reported its taxable_income as a c_corporation for all taxable years ending on or before date company elected to be taxed as an s_corporation within the meaning of sec_1361 of the code effective for tax years beginning on date company holds three separate parcels of real_property the real_estate and represents that the real_estate does not constitute substantially_all of its assets company purchased the real_estate prior to date and will recognize gain under sec_1374 if it sells the real_estate within ten years of date the recognition_period plr-148033-05 company intends to form a charitable_remainder_unitrust under sec_664 the trust following the formation of the trust company will contribute the real_estate to the trust subsequently but before the end of the recognition_period the trust will sell the real_estate sale date and use the sale proceeds to invest in stocks bonds and other_securities that pay interest and dividends for a period of years the trust will be required to annually distribute a unitrust_amount to the company at the end of years the trust will terminate and all assets remaining in the trust will be distributed to one or more charities described in sec_170 sec_2055 and sec_2522 the trust will be structured initially as a net_income with makeup charitable_remainder_unitrust nimcrut and on the sale date will convert to a fixed percentage charitable_remainder_unitrust crut as permitted under sec_1 a i c as a nimcrut the trust will annually distribute to company a unitrust_amount equal to the lesser_of the trust’s income as defined under sec_643 and the applicable regulations for the year the trust income or the fair_market_value of the trust’s assets multiplied by a fixed payout percentage fixed percentage amount the unitrust_amount for any year will also include any amount of trust income for such year that is in excess of the amount required to be distributed under to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed under in prior years after the trust converts to a crut the trust will annually distribute to company a unitrust_amount equal to the fixed percentage amount company requests the following rulings company will not have recognized_built-in_gain under sec_1374 on its contribution of the real_estate to the trust company will not have recognized_built-in_gain under sec_1374 on the trust’s disposition of the real_estate company will not have recognized_built-in_gain under sec_1374 on unitrust amounts received by it during the recognition_period to the extent the unitrust amounts do not exceed trust income company will not have recognized_built-in_gain under sec_1374 on unitrust amounts received by it after the recognition_period sec_664 provides guidance on how payments from a crut are characterized in the hands of the recipient under sec_664 amounts distributed by a crut are considered as having the following characteristics in the hands of the unitrust recipient as ordinary_income to the extent of the trust's ordinary_income for the trust's taxable_year and its undistributed ordinary_income for prior years as capital_gain to the extent of the trust's capital_gain for the trust's taxable_year and its undistributed_capital_gain for prior years as other income to the extent of the trust's plr-148033-05 other income for the trust's taxable_year and its undistributed other income for prior years and as a distribution of trust corpus sec_1374 imposes a corporate-level tax on an s corporation's net_recognized_built-in_gain during the recognition_period generally years following a a c corporation's conversion to s_corporation status or b an s corporation's acquisition of c_corporation assets in a carryover_basis transaction sec_1374 sec_1374 provides that an s corporation's net_recognized_built-in_gain for any taxable_year is generally its taxable_income for the year computed as if it were a c_corporation but taking into account only items treated as recognized_built-in_gain or recognized_built-in_loss sec_1374 provides that recognized_built-in_gain includes any gain recognized on the disposition of an asset during the recognition_period except to the extent the s_corporation shows that a it did not hold the asset as of the beginning of the first taxable_year for which it was an s_corporation the conversion date or b the gain recognized was greater than the excess of the asset's fair_market_value over its adjusted_basis on the conversion date sec_1374 applies to any gain_or_loss recognized during the recognition_period in a transaction treated as a sale_or_exchange for federal tax purposes ruling_request we rule that based solely on the information submitted and the representations made in this sec_1_1374-4 of the federal_income_tax regulations provides that company will not have recognized_built-in_gain under sec_1374 on its contribution of the real_estate to the trust company will not have recognized_built-in_gain under sec_1374 on the trust’s disposition of the real_estate company will not have recognized_built-in_gain under sec_1374 on unitrust amounts received by it during the recognition_period to the extent the unitrust amounts do not exceed trust income however company will have recognized_built-in_gain under sec_1374 to the extent the unitrust amounts received by company during the recognition_period are characterized as capital_gain under sec_664 because of the trust’s disposition of the real_estate except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code specifically we express no opinion as to whether company will have recognized_built-in_gain under sec_1374 on unitrust amounts received by it after the recognition_period further we express no opinion as to whether trust is a valid plr-148033-05 charitable_remainder_trust and whether the sale of the sec_1374 property will create unrelated_business_taxable_income within the meaning of sec_512 see sec_664 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mark s jennings branch chief branch office_of_chief_counsel corporate cc
